Per Curiam.

In view of defendant’s admissions as to his relations with complainant, her counsel should have been afforded ample opportunity to produce the records of the hotels involved. He should also have been permitted reasonable latitude in cross-examining defendant as to the occurrences at these hotels without unnecessary interruption or undue limitation. Upon a new trial there may be a more complete adducement of all pertinent evidence. The order should be reversed and a new trial granted.